Exhibit 99.2 Annual Meeting of Shareholders of PRECISION DRILLING CORPORATION May 13, 2015 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations - Section 11.3 In respect of the annual meeting (the "Meeting") of holders of common shares of Precision Drilling Corporation (the "Corporation"), the following sets forth a brief description of each matter which was voted upon at the Meeting and the outcome of the vote: Description of Matter Votes For Percent Votes Against/
